438 F.2d 1239
John David RIDENOUR, Appellant,v.UNITED STATES of America, Appellee.
No. 25531.
United States Court of Appeals, Ninth Circuit.
March 22, 1971.

John David Ridenour, in pro. per.
Richard K. Burke, U.S. Atty., Tucson, Ariz., for appellee.
Before CHAMBERS, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
The order appealed from is affirmed.


2
On this appeal, Ridenour attacks his sentence under the Youth Corrections Act.  At the time of his plea of guilty, he had notice of its possible use.  His contention is precluded by our decisions in Standley v. United States, 9 Cir., 318 F.2d 700 and United States v. Rehfield, 9 Cir., 416 F.2d 273.  See also Carter v. United States, 113 U.S.App.D.C. 123, 306 F.2d 283.


3
He raised another point here not raised below this time.1  Thus, we do not consider it.



1
 In the record of the District of Arizona, we find the following Ridenour petitions: Civ. 190 Globe; Civ. 2533 Tuscon; Civ. 10-10 Globe; Misc. 124 Tucson; Civ. 70-70 Tucson; 70-135 Tucson; Civ. 70-151 Tucson; 70-159 Tucson; Misc. 71-141 141 Tucson; and Misc. 71-142 Tucson.  Civil 70-70 Tucson is now here as our No. 26,068.  70-151 is here as our No. 71-1160
One sentence in 28 U.S.C. 2255 says, 'A sentencing court shall not be required to entertain a second or successive motion for similar relief on behalf of the same prisoner.'  The time has come to apply it.  See Sanders v. United States, 373 U.S. 1, 83 S. Ct. 1068, 10 L. Ed. 2d 148.